IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania             :
                                         :
             v.                          :   No. 1408 C.D. 2016
                                         :   Submitted: May 1, 2017
$17,690.00 Seized from                   :
Gregory Starks                           :
                                         :
Appeal of: Gregory Starks                :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE JULIA K. HEARTHWAY, Judge
        HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                             FILED: May 31, 2017

             Gregory Starks (Starks) appeals from an order of the Court of
Common Pleas of Delaware County (trial court), granting forfeiture by default of
certain currency seized from Starks’ rental vehicle during the execution of a traffic
stop. For the reasons that follow, we vacate the trial court’s order and remand this
matter for further proceedings.
             During the execution of a traffic stop, Pennsylvania State Troopers
discovered and seized $17,690.00 from a vehicle. The Commonwealth filed a
Petition for Forfeiture and Condemnation (Petition) on January 27, 2016.
(Certified Record (C.R.), Item No. 1.) The Petition alleges the following facts
regarding the traffic stop. On April 5, 2015, Pennsylvania State Troopers Brian
Richardson (Trooper Richardson) and Michael Voetelink (Trooper Voetelink)
observed a red Chrysler minivan traveling southbound on Interstate 95 and
proceeded to follow the minivan. (Pet. at ¶ A.) The Troopers clocked the minivan
traveling 85 miles per hour in a 55 mile per hour zone. (Id.) The Troopers turned
on their lights and pulled over the minivan to the side of the road to execute a
traffic stop. (Id.)
              The driver of the minivan, Starks, informed Trooper Richardson that
the vehicle was a rental and that he was returning from a family visit in Glassboro,
New Jersey. (Pet. at ¶ D.) The Petition alleges that Starks was “extremely
nervous, and his hands were shaking.” (Pet. at ¶ B.) The Troopers ran a criminal
background check on Starks and discovered what the Petition characterizes as an
“extensive criminal history,” including charges for firearms and drug trafficking.
(Pet. at ¶ C.) Trooper Richardson prepared a citation for speeding and approached
the minivan. (Id.) When Trooper Richardson asked Starks to exit the vehicle so he
could present him with the ticket, Starks refused and became argumentative. (Id.)
Starks reached down to the ignition, giving the appearance that he considered
fleeing. (Id.) Starks again became argumentative but agreed to exit the vehicle to
receive the ticket. (Id.) Starks consented to a pat down search for weapons and
Trooper Richardson did not find any. (Id.) Trooper Richardson issued the citation
and told Starks he was free to go. (Pet. at ¶ E.) As Starks walked towards the
minivan, though, Trooper Richardson asked if there were any weapons or drugs in
the vehicle; Starks replied there were not. (Pet. at ¶ F.) Trooper Richardson asked
to search the vehicle, and Starks gave oral consent and signed a consent-to-search
form. (Id.)
              During the search, Trooper Richardson discovered a black plastic bag
beneath a seat in the second row and on the passenger’s side of the minivan. (Pet.
at ¶ G.) Inside the plastic bag was bulk U.S. currency that was later counted to


                                         2
total $17,690.00. (Pet. at ¶ ¶ G, H.) Trooper Richardson asked Starks if there was
any money in the vehicle and Starks replied that there was not. (Pet. at ¶ H.)
Trooper Richardson then showed Starks the plastic bag and bulk currency and
Starks related that it was not his bag nor did he know whose bag it was. (Id.)
Trooper Richardson seized the bulk currency for testing and asked Starks if he
wanted a receipt or incident number for the seizure. (Id.) Starks replied that he did
not, and Trooper Richardson released him from the traffic stop. (Id.)
             On February 2, 2016, the trial court issued a rule to show cause upon
Starks, directing Starks to show cause as to why the Petition should not be granted.
The Commonwealth attempted service by certified mail on April 8, 2016, and then
attempted personal service on May 4, 2016.               After both attempts were
unsuccessful, the Commonwealth attempted to effectuate service by publication in
the Delaware County Daily Times on May 25, 2016, and June 1, 2016. On
July 8, 2016, the Commonwealth filed a Motion for Order of Forfeiture and
Condemnation (Motion) of the seized $17,690.00. The trial court granted the
Motion on July 14, 2016.
             On appeal, Starks, now represented by counsel, argues that the
Commonwealth violated his due process rights in the following ways: (1) failing
to serve him within 30 days of the filing of the Petition; (2) failing to reinstate the
Petition after failing to serve Starks within 30 days; (3) failing to serve Starks
personally or by certified mail; and (4) failing to file a notice of intent to take
default judgment.
             In response, the Commonwealth submitted a letter to the Court in lieu
of a brief. The Commonwealth agrees that it failed to comply with the notice




                                          3
requirements      under     the   Controlled       Substances   Forfeiture   Act.1   The
Commonwealth recommends that this Court reverse the July 14, 2016 trial court
order, granting forfeiture by default, and remand so that Starks has an opportunity
to respond to the Petition.
               Accordingly, we vacate the order of the trial court. On remand, the
trial court is instructed to afford Starks the opportunity to respond to the
Commonwealth’s Petition.




                                      P. KEVIN BROBSON, Judge




      1
          42 Pa. C.S. §§ 6801-6802.



                                               4
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania             :
                                         :
            v.                           :   No. 1408 C.D. 2016
                                         :
$17,690.00 Seized from                   :
Gregory Starks                           :
                                         :
Appeal of: Gregory Starks                :



                                   ORDER


            AND NOW, this 31st day of May, 2017, the order of the Court of
Common Pleas of Delaware County (trial court) is VACATED, and the matter is
REMANDED to the trial court for further proceedings consistent with this opinion.
            Jurisdiction relinquished.




                               P. KEVIN BROBSON, Judge